Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/30/2020.   

Election/Restrictions
Election was made without traverse in the reply filed on 4/25/2022.  In response, Applicants hereby elect Group III, upon which claims 1, 2, 9-18 for examination.   Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-2 and 9-18 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 20100127586 A1).   
As for claim 1, Yoshida discloses a drive apparatus comprising: 
a motor (MG1); 
a speed reduction mechanism (at 12, Figs. 1, 3, 5-6) [0022, 0049] arranged to reduce a speed of rotational motion outputted from the motor; 
a power converter (300, Figs. 2-3, 5-6) [0027, 0033, 0037] arranged to convert power inputted from an outside, and supply the converted power to the motor; and 
a housing (110, Fig. 3) [0046] arranged to house the motor, the speed reduction mechanism, and the power converter; 
wherein the housing includes: 
a first housing (13) arranged to house the motor, and including an opening (e.g., 11, 2); and 
a second housing (23) arranged to cover the opening of the first housing, and hold the power converter (300) between the first housing and the second housing (by bottom to bottom); 
the second housing includes: 
a peripheral portion (23A, 24A) fixed to the first housing; and 
a bottom portion (24B) arranged to extend (and radially)  inside of the peripheral portion; and 
the bottom portion (24B, 30) is arranged to have a non-flat structure (either two surfaces 24A, 30 of different angle in circumferential direction, or shoulder 30, see note below).    
Note that Yoshida does not explicitly describe the non-flat structure has recited function of vibration suppression.  However, according to the applicant’s description in specification, function of vibration suppression should have been obvious by the structure having non-flat surfaces.  MPEP 2112, 2114.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the drive apparatus as claimed for simplified assembly process [0007]. 

As for claim 2, Yoshida discloses the drive apparatus according to claim 1, further comprising an electrical component electrically connected to the power converter, wherein the bottom portion includes: a main plate portion (30, call it as) arranged to cover the power converter; and a subsidiary plate portion (24B, call it as) arranged to cover the electrical component.
As for claim 13, Yoshida discloses the drive apparatus according to claim 1, wherein a thickness of the bottom portion (24B, 30) is uneven (because they are non-flat).  
As for claim 18, Yoshida discloses the drive apparatus according to claim 1, wherein the drive apparatus is to be installed in a vehicle to output a driving force to cause the vehicle to travel [0020, 0022, 0028-0032].

Claims 1 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over TOMIZAWA et al (US 20130257232 A1).  
As for claim 1, TOMIZAWA discloses a drive apparatus comprising: 
a motor (2); 
a speed reduction mechanism (10, Fig. 1) [0021] arranged to reduce a speed of rotational motion outputted from the motor; 
a power converter (3) [0021] arranged to convert power inputted from an outside (via 60, Fig. 4), and supply the converted power to the motor [0038]; and 
a housing (90, 70, Fig. 1) [0033, 0036] arranged to house the motor (90), the speed reduction mechanism (Fig. 1), and the power converter (70); 
wherein the housing includes: 
a first housing (90 = 91-93) arranged to house the motor, and including an opening (at rear for 70); and 
a second housing (70) arranged to cover the opening of the first housing, and hold the power converter (3) between the first housing and the second housing (by bottom to bottom); 
the second housing (70) includes: 
a peripheral portion (end at 71) fixed to the first housing; and 
a bottom portion (24B) arranged to extend (and radially) inside of the peripheral portion; and 
the bottom portion (at rear) is arranged to have a non-flat structure (Fig. 3, see note below).   
Note that TOMIZAWA does not explicitly describe the non-flat structure has recited function of vibration suppression.  However, according to the applicant’s description in specification, function of vibration suppression should have been obvious by the structure having non-flat surfaces.  MPEP 2112, 2114.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the drive apparatus as claimed for simplified assembly process [0007]. 

As for claim 14, TOMIZAWA discloses the drive apparatus according to claim 1, wherein “each of the first housing and the second housing is a casting” is considered as a product by process, i.e., made by casting method.  
MPEP 2113:  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. 
As for claim 15, TOMIZAWA discloses the drive apparatus according to claim 1, further comprising a third housing (see Fig. 1) arranged to house the speed reduction mechanism.
As for claim 16, TOMIZAWA discloses the drive apparatus according to claim 1, further comprising an auxiliary device (e.g., sensor 9, 32) to provide assistance in driving of the motor, wherein the auxiliary device is arranged to be driven through supply of power from the power converter.
As for claim 17, TOMIZAWA discloses the drive apparatus according to claim 1, wherein the power converter includes an inverter (14, 15) to convert direct current into alternating current.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834